Allowance
Claims 1-6, 8-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Though the prior art US Publication 2017/0116376 (Fokoue-Nkoutche) discloses a system for identifying an adverse event likely to occur in respect of a subject to receive or having received immunotherapy treatment (“predicting adverse drug events on a computational system” [Abstract]), the system comprising: 
	a memory comprising instruction data representing a set of instructions ; and a processor configured to communicate with the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor (FIG 2, “computer program product for predicting adverse drug events includes a non-transitory storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method” [0006]), cause the processor to: 
obtain a subject profile associated with the subject, (“candidate patient-drug pair means a candidate drug that is to be administered to a patient with a particular characteristic or medical history. In some embodiments, predictions can be personalized to a particular patient” [0039]); 
obtain drug administration data associated with the subject (“receiving known drug data from one or more drug databases and one or more of a candidate drug, a drug pair, and a candidate drug-patient pair” [0004]),
obtain medical data associated with the subject (“confidence level that an adverse drug event will occur when a candidate drug pair is administered to a patient defined characteristics or medical history. In some embodiments, the adverse event prediction rating represents the confidence level that an adverse drug event will occur when a candidate drug pair is administered to a particular patient” [0051]); 
obtain toxicity data, wherein the toxicity data comprises (i) data relating to known toxicities associated with the drugs (“a candidate drug-patient pair” [0004], “adverse events are not revealed in clinical trials, which typically rely upon a patient set of only about 1,500 patients. This sample size is potentially insufficient to elucidate rare toxicity profiles of some drugs, which may occur in a lesser incidence yet, due to the nature of the event, remain a significant health risk. For instance, as many as one out of every 20,000 patients experienced liver toxicity associated with ingestion of bromfenac” [0002]); determine, 
based on the subject profile, the drug administration data and the toxicity data, a first set of adverse events likely to occur in respect of the subject (“calculating an adverse event prediction rating, the adverse event prediction rating representing a confidence level of an adverse drug event for the one or more of a candidate drug, a drug pair, and a candidate drug-patient pair, the adverse event prediction rating being based on the known drug data corresponding to the one or more of a candidate drug, a drug pair, and a candidate drug-patient pair” [0004]); 
	US Patent 11,145,417 (Kheifetz) teaches:
wherein the subject profile comprises wherein the medical data comprises at least one of a clinical history associated with the subject and a genetic profile associated with the subject (“predicting who will favorably respond to a specific medical therapy, based on patient' specific genetic, anatomical and physiological characteristics, paves the way for personalized medical treatments. This can allow custom-built treatment designed for individual patient anatomic and physiological characteristics” (Col 14, Ln 36)); and
US Patent 11,049,597 (Hanz) teaches:
	at least the age of the subject and the gender of the subject (“The data to which the specific information delivered to the prescriber is responsive may include prescriber information, such as the location, age, gender” [Abstract]),
wherein the drug administration data comprises details of a drug or drugs that have previously been administered to the subject, details of a drug or drugs that are currently being administered to the subject and/or details of a drug or drugs that are due or planned to be administered to the subject (“Information about the patient may include, for instance, age, gender, height, weight, ethnicity, family medical history, allergies, pre-existing medical conditions, patient prescription history,” [Col 2, Ln 22]);
the prior art fails to teach or suggest the further inclusion of
 (ii) data relating to toxicities likely to occur in subjects having medical data relevant to the subject and/or (iii) data relating to toxicities likely to occur in subjects of an age range and gender relevant to the subject;
determine, based on the subject profile, the medical data and the toxicity data, a second set of adverse events likely to occur in respect of the subject.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claims 1 and 10 and defines over the prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857